 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 KRYSTAL LOCKETT, et al.,                                Case No.: 2:19-cv-00315-APG-NJK

 4          Plaintiffs                                 Order (1) Denying Motions to Dismiss as
                                                       Moot, (2) Granting Unopposed Motion to
 5 v.                                                  Extend Time, and (3) Granting Motion to
                                                                    Change Venue
 6 PINNACLE ENTERTAINMENT, INC., et
   al.,                                                          [ECF Nos. 30, 31, 32, 51]
 7
        Defendants
 8

 9

10         The parties agree that the defendants’ motions to dismiss are moot because the plaintiffs

11 have filed an amended complaint. ECF Nos. 47, 48, 50. I grant the defendants’ unopposed

12 motion for leave to extend time for them to answer or otherwise respond to the amended

13 complaint. ECF No. 51. The parties also agree that this matter should be transferred to the

14 United States District Court for the Western District of Missouri as a related action to a case

15 pending there: Allen v. Pinnacle Entertainment, No. 4:17-cv-00374-GAF. ECF Nos. 49, 50. As

16 all parties consent and the factors favor transfer, I grant the motion to change venue. See 28

17 U.S.C. § 1404(a).

18         IT IS THEREFORE ORDERED that the defendants’ motions to dismiss (ECF Nos. 30,

19 32) are DENIED as moot.

20         IT IS FURTHER ORDERED that the defendants’ unopposed motion to extend time

21 (ECF No. 51) is GRANTED.

22         IT IS FURTHER ORDERED that the defendants’ motion to change venue (ECF No. 31)

23 is GRANTED. The clerk of court is instructed to transfer this case to the United States District
 1 Court for the Western District of Missouri as a related action to Allen v. Pinnacle Entertainment,

 2 No. 4:17-cv-00374-GAF.

 3         DATED this 3rd day of May, 2019.

 4

 5                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
